Brown, President,

dissentients.

The plaintiffs were, some of them, infants, and under the law as it was before July 1st, 1850, had an accruing right to bring their suit within seven years after attaining their majority. Before the expiration of that time this suit was brought; but after July 1st, 1850, the Code of 1849, which took effect July 1st, 1850, prescribed another rule for the future, but was not intended to operate retrospectively, and therefore, the clause repealing all former laws, code 1860, chapter 216, section 2, expressly saves to parties all rights accrued or accruing, and leaves the same to be determined by the law as it was before the 1st day of July, 1850. This provision, in my opinion, saves to the plaintiffs here their accruing right to sue within the period limited by the law as it was before July 1st, 1850, and as the suit was brought within that time, the plaintiffs’ rights were not barred when suit was brought, and they should have the relief to which they are entitled. I think, therefore, that the decree of the circuit court should be affirmed as to the infant plaintiffs; but as”the court holds other views on this point, I concur' only in the rest of the opinion just delivered, so far as it is not inconsistent with the above views.
Judge Berkshire concurred with Judge Maxwell.
Decree reversed.